Citation Nr: 1811397	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  12-04 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected sideroblastic anemia and/or posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1986 to February 1989 and October 1990 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded the case in February 2014 and April 2016 for additional development and it now returns for further appellate review.

The Board observes that the Veteran has also perfected an appeal as to the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities; however, the Agency of Original Jurisdiction (AOJ) has not yet certified the matter to the Board.  As the AOJ may still be taking action on this issue, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

In this regard, the Veteran has claimed that his hypertension is directly related to his military service or, in the alternative, is secondary to his service-connected sideroblastic anemia.  As such, VA has obtained opinions addressing such theories of entitlement in January 2016.  Most recently, however, the Veteran's representative argued that his hypertension is secondary to his service-connected PTSD and/or medications taken for such disability.  

In this regard, in her December 2017 Written Brief Presentation, the Veteran's representative noted that he is in receipt of a 70 percent rating for PTSD, and had an initial diagnosis of such disorder in March 2011, two years prior to his diagnosis of hypertension in 2013.  She further argued that there is growing medical evidence based on medical research and studies that has identified the exposure to traumatic events (PTSD) as the onset of various diseases, to include hypertension.  Furthermore, she reported that, according to the Veteran's August 2014 mental health assessment, he received psychotropic medication, Venlafaxine, which is an antidepressant that acts via inhibiting serotonin and noradrenaline reuptake, and hypertension is a side effect in doses exceeding 300mg/day.  In support of such arguments, the Veteran's representative cited various medical treatise articles.  Therefore, in light of such arguments, the Board finds that a remand is necessary in order to obtain an addendum opinion addressing such theory of entitlement. 

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who conducted offered the January 2016 opinion regarding the etiology of the Veteran's hypertension.  The record and a copy of this Remand must be made available to the examiner.  If the January 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, to specifically include the Veteran's representative's December 2017 Written Brief Presentation with arguments and medical treatise articles cited therein, please offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that his hypertension is caused or aggravated by his service-connected PTSD, to include any medication taken for such disability such as Venlafaxine.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.  

A rationale for any opinion offered should be provided. 

2. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, issue the Veteran and his representative a supplemental statement of the case. An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

